Citation Nr: 1329612	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable schedular rating 
for irritable bowel syndrome (IBS) from February 1, 2005 to 
April 12, 2010.

2.  Entitlement to a schedular rating in excess of 
10 percent for IBS since April 13, 2010.

3.  Entitlement to an extraschedular rating for IBS.

4.  Entitlement to an initial schedular rating in excess of 
10 percent for cervical spine degenerative joint disease 
(DJD) from February 1, 2005 to April 12, 2010.

5.  Entitlement to a schedular rating in excess of 
20 percent for cervical spine DJD since April 13, 2010.

6.  Entitlement to an extraschedular rating for cervical 
spine DJD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to January 
2005.  His DD Form 214 reflects that he had 3 months and 15 
days of prior active service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  The Board 
remanded the claims in June 2010 and December 2011 for 
additional development.  

In a June 2011 rating decision, VA granted higher ratings 
for the disabilities on appeal effective April 13, 2010.  As 
higher ratings for these disabilities are assignable before 
and after this date, and the Veteran is presumed to seek the 
maximum available benefit, the Board has characterized the 
appeal as set forth on the title page.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993). 

The Board has reviewed the Veteran's claims file and the 
record maintained in the Virtual VA paperless claims 
processing system. 

As noted in the December 2011 Board remand, the issue of 
degenerative disc disease (DDD) of the cervical spine has 
been raised in correspondence from the Veteran's private 
chiropractor, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The issues of entitlement to extraschedular ratings for IBS 
and cervical spine DJD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the date of service connection, the Veteran's IBS 
has been manifested by not more than moderate symptomatology 
(i.e., frequent episodes of bowel disturbance with abdominal 
distress).

2.  From February 1, 2005 to April 12, 2010, the Veteran's 
cervical spine DJD was manifested by painful motion; however 
forward flexion was not limited to 30 degrees or less, 
combined range of motion was not limited to 170 degrees or 
less, and there was no muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal 
contour, or separately ratable neurological impairment. 

3.  Since April 13, 2010, the Veteran's cervical spine DJD 
has been manifested by painful motion; however, forward 
flexion has not been limited to 15 degrees or less, and 
there has been no ankylosis of the cervical spine or 
separately ratable neurological impairment.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, from February 1, 2005 to April 12, 2010, the criteria 
for a 10 percent rating, but no higher, for IBS are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 
(2013). 

2.  Since April 13, 2010, the criteria for a rating in 
excess of 10 percent for IBS have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.114, Diagnostic Code 7319. 

3.  From February 1, 2005 to April 12, 2010, the criteria 
for an initial rating in excess of 10 percent for cervical 
spine DJD have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2013).

4.  Since April 13, 2010, the criteria for a rating in 
excess of 20 percent for cervical spine DJD have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of 
VA's compliance with the Veterans Claims Assistance Act 
(VCAA) notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, affording VA examinations.  
For the reasons discussed below, the Board finds that the 
examinations are adequate to make a determination on the 
issues herein decided.

In June 2010 and December 2011, the Board remanded the 
claims for additional development.  In response to those 
remand directives, the AOJ afforded the Veteran a VA 
examination in September 2010, provided additional VCAA 
notice, requested the Veteran provide information regarding 
his treatment providers, and obtained all outstanding VA 
treatment records.  As noted in the remand portion of the 
decision, additional development is needed to determine 
whether extraschedular ratings are warranted; however, 
regarding the claims of entitlement to increased schedular 
ratings, the AOJ has substantially complied with the prior 
remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 
(1999).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings 
are intended to compensate impairment in earning capacity 
due to a service-connected disorder.  38 U.S.C.A. § 1155.  
The evaluation of a service-connected disorder requires a 
review of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. 
§ 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in an appeal from an initial 
disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).



IBS

The Veteran's IBS has been evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, 
a noncompensable disability rating is warranted for mild 
irritable colon syndrome with disturbances of bowel function 
with occasional episodes of abdominal distress.  A 
10 percent disability rating is warranted for moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbances with abdominal distress.  A maximum 30 percent 
disability rating is warranted for severe irritable colon 
syndrome productive of diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319. 

The words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" and "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In this case, resolving reasonable doubt in the Veteran's 
favor, the Board finds that a 10 percent initial rating for 
IBS is warranted from February 1, 2005 to April 12, 2010; 
however, the evidence preponderates against finding that a 
schedular rating in excess of 10 percent is warranted at any 
time during the appeal period.  

The Veteran's service treatment records reflect that in 
January 2004, he reported having intermittent diarrhea 
approximately 5 times per week.  He said he had one normal 
bowel movement in the morning and 1-3 loose movements later 
in the day.  He reported having gas and occasional burning, 
but no abdominal cramping.  Prior to his separation 
examination, it was noted that he had chronic diarrhea and 
would continue with dietary support, i.e., maintaining a 
high fiber diet and taking supplements.  

Post-service, the Veteran complained of similar symptoms 
during a June 2005 VA examination.  He reported that he had 
a normal stool in the morning followed by 2-3 watery stools 
later in the day.  He indicated that he had good weeks and 
bad weeks.  He reported having abdominal pain and cramping 
during bad episodes.  He denied constipation.  He indicated 
that he was taking acidophilus and Citrucel for gas.

VA outpatient treatment records dated in July 2005 reflect 
the Veteran's reports of similar symptoms.  He described 
having intermittent cycles of diarrhea with upward of five 
bowel movements per day, but without pain or excessive 
bloating.  He reported that in the prior 8 months, he had 
"intermittent bouts of diarrhea with discreet episodes once 
every 3 months."  It was noted that he treated his symptoms 
with acidophilus.  A colonoscopy was normal and the 
gastroenterologist's impression was that the Veteran 
probably had an acute infection in service with persistent 
gut motility dysfunction.  

During a September 2005 VA general medical examination, the 
Veteran reported having a normal bowel movement in the 
morning followed by 1-2 watery bowel movements later in the 
day.  It was noted that a recent endoscopy with biopsy did 
not reveal significant mucosal findings.   

VA outpatient treatment records reflect that the Veteran was 
not having any bowel problems in June 2007.  He said he had 
been traveling in Africa and had not had any diarrhea.  He 
also reported having no bowel problems in December 2008.  In 
May 2009, he reported that he had diarrhea 4 days prior 
after eating out.  In January 2010, it was noted that he had 
no diarrhea, bloating, or constipation; he was given Cipro 
for diarrhea as a prophylaxis because he was traveling to 
Africa.  

During a September 2010 VA examination, the Veteran reported 
having one normal bowel movement in the morning with no 
discomfort followed by 2 additional watery bowel movements 
later in the day proceeded by abdominal discomfort with mild 
urgency followed by about 30 minutes of mild ache.  He 
denied constipation.  He said he treated his symptoms with 
probiotics and believed that this had helped him.  He 
reported that he often traveled to Africa for work and was 
unable to use the supplements the entire time period.  He 
said that after he used up the supplements, his symptoms 
would slowly increase to bowel movements 5 times per day 
with increased cramping.

The examiner diagnosed the Veteran with chronic 
diarrhea/irritable bowel disorder (IBD) with occasional 
overall mild episodes of abdominal distress.  The examiner 
noted that VA outpatient treatment records reflected minimal 
symptoms; however, the Veteran had subjective reports of 
mild to moderate symptoms.

A December 2011 VA outpatient treatment note reflects that 
the Veteran had no bowel problems.

In various lay statements, the Veteran reported that he 
treated his IBS with supplements.  In October 2006, he 
indicated that when he worked in Africa, he was unable to 
use the supplements and that he experienced more frequent 
episodes of bowel disturbance with abdominal distress.  In 
his February 2007 substantive appeal (VA Form 9), he argued 
that he was taking supplements at the time he was evaluated.  
He said that when he was unable to take his supplements 
while working overseas, his symptoms increased to as many as 
5 diarrhea episodes daily with abdominal distress. 

From February 1, 2005 to April 12, 2010, a noncompensable 
rating has been assigned for the Veteran's IBS.  To warrant 
a 10 percent rating, there must be evidence of moderate IBS 
with frequent episodes of bowel disturbance with abdominal 
distress.  A review of the medical evidence reflects some 
evidence that supports a higher 10 percent rating and some 
that does not.  The June 2005 and September 2005 VA 
examination reports suggest fairly frequent episodes of 
diarrhea or bowel disturbances; however, the VA outpatient 
treatment records reflect only mild symptoms with 
intermittent or occasional episodes of diarrhea or bowel 
disturbance.  The Board, however, acknowledges the Veteran's 
argument that he was taking supplements to treat his 
symptoms and that when he is unable to take these 
supplements (e.g. while traveling overseas), his symptoms 
worsen.  Therefore, without the use of supplements, his 
symptoms are more suggestive of moderate IBS with frequent 
episodes of bowel disturbance and abdominal distress.

In Jones v. Shinseki, the Court determined that the Board 
erred when it considered the ameliorating effects of 
medication to evaluate a veteran's IBS when those effects 
were not explicitly contemplated by the rating criteria.  
Jones v. Shinseki, 26 Vet. App. 56, 61 (2012).  In light of 
the Veteran's argument and the Court's analysis in Jones, 
the Board finds that the evidence is, at the very least, in 
equipoise as to the question of whether the Veteran's IBS 
symptoms were moderate during this time period.  Therefore, 
a higher 10 percent rating for IBS is warranted from 
February 1, 2005 to April 12, 2010.

However, at no time during the appeal period has a schedular 
rating higher than 10 percent been warranted for IBS.  To 
warrant a higher 30 percent rating, the evidence must show 
severe IBS with diarrhea, or alternative diarrhea and 
constipation, with more or less constant abdominal distress.  
In this regard, the evidence does not reflect near constant 
abdominal distress.  In June 2005, he reported having 
abdominal pain and cramping only during bad episodes and he 
denied any constipation.  In July 2005, he indicated that he 
had upwards of 5 bowel movements a day but without pain or 
excessive bloating.  He reported having no bowel problems in 
June 2007 and December 2008.  In September 2010, he said he 
had some abdominal discomfort proceeding 2 bowel movements a 
day followed by 30 minutes of mild ache.  Without 
supplements, he said he had upwards of five bowel movements 
per day with increased cramping, but the evidence does not 
reflect more or less near constant abdominal distress.  
Furthermore, the examiner opined that the Veteran's reported 
subjective symptoms were mild to moderate.  Hence, based on 
the foregoing, the Board finds that a schedular rating in 
excess of 10 percent is not warranted for IBS at any time 
during the appeal period.

Cervical Spine Disability

The Veteran's service-connected cervical spine DJD has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
cervical strain.  

Disabilities of the spine, including arthritis/DJD, are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  The General Rating Formula assigns disability 
ratings with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease. 

Under this formula, a 10 percent disability rating is 
assigned when there is forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, or 
a combined range of motion of the cervical spine greater 
than 170 but no greater than 335; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour. 

A 20 percent disability rating is assigned when there is 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; a combined range 
of motion of the cervical spine not greater than 
170 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is 
forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is 
unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is 
unfavorable ankylosis of the entire spine. 

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate Diagnostic Code.  
Note (2) to the General Rating Formula explains that for VA 
compensation purposes normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 
45 degrees, and left and right lateral rotation are zero to 
80 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 
340 degrees. The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion. 

In this case, the evidence reflects that the Veteran has 
also been diagnosed with DDD (i.e., intervertebral disc 
syndrome (IVDS)), which is a nonservice-connected condition.  
As noted in the introduction, the issue of entitlement to 
service connection for cervical spine DDD has been referred 
to the AOJ for appropriate action.  However, where it is not 
possible to distinguish the effects of a nonservice-
connected condition from those of a service-connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the Veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  Here, the medical evidence does not clearly 
distinguish between the Veteran's cervical spine DJD and 
DDD.  Hence, for the purpose of determining the appropriate 
schedular rating, the Board has considered all of the 
Veteran's cervical spine symptoms in evaluating his service-
connected cervical spine DJD.  

In addition, when assessing the severity of a 
musculoskeletal disability that, as here, is at least partly 
rated on the basis of limitation of motion, VA must also 
consider the extent that the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated, such as during times when 
his symptoms are most prevalent ("flare-ups") due to the 
extent of his pain (and painful motion), weakness, premature 
or excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

In this case, a 10 percent initial rating has been assigned 
for the Veteran's cervical spine disability from February 1, 
2005 to April 12, 2010, and a 20 percent rating has been 
assigned since April 13, 2010.  For the reasons discussed 
below, the Board finds that the evidence does not warrant 
higher schedular ratings during these time periods.  

A July 2005 VA outpatient treatment record reflects the 
Veteran's complaints of neck pain especially when looking to 
the right.  He also complained of pain on the left side of 
his neck, which felt better when he stretched it and applied 
heat.  On examination, he had limited range of neck rotation 
to the right.

A September 2005 VA examination report reflects normal 
cervical spine curvature.  During range of motion testing, 
forward flexion was limited to 50 degrees without pain.  
Extension was limited to 30 degrees without pain and to 
40 degrees with pain.  Left lateral flexion was limited to 
30 degrees without pain and to 40 degrees with pain.  Right 
lateral flexion was limited to 40 degrees without pain.  
Left lateral rotation was limited to 50 degrees with pain at 
the endpoint.  Right lateral rotation was limited to 
70 degrees without pain.  There was no additional loss of 
range of motion due to fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  
There was no spasm, weakness, tenderness, or ankylosis.  
There was decreased sensation to light touch and pinprick in 
the C5-T1 distribution.  X-rays showed minimal disc space 
narrowing and osteophyte formation throughout consistent 
with degenerative disease.  The diagnosis was degenerative 
disease of the cervical spine.  The examiner opined that the 
Veteran's DJD of the neck was as likely as not related to 
service, noting that there was some limitation of cervical 
spine range of motion but no cervical radiculopathy.  The 
examiner indicated that the Veteran had sustained a gunshot 
wound to the left shoulder, which led to deficits in light 
touch and pinprick sensations.

A November 2005 VA outpatient treatment record reflects the 
Veteran's complaints of worsening neck pain.  It was noted 
that x-rays showed DJD and that he had a flexion sprain when 
a bullet hit the back of his kevlar.  The pain was in the 
right occiput and radiated over the top of his right 
scapula.  On examination, his neck had limited rotation to 
the left with a lot of pain against resistence.  He had full 
rotation to the right to 80 degrees.  Right occiput 
tenderness was noted.  The impression was cervical spine DJD 
probably exacerbated by left shoulder injury.  He was 
prescribed Flexeril when his symptoms became bothersome and 
referred for physical therapy.

A September 2010 letter from a private chiropractor (C.E.B.) 
indicates that the Veteran had been under his care for DDD, 
DJD and associated sequelae since 2005.  He had been treated 
for multiple exacerbations of cervical spasm, neurological 
impingement (thoracic outlet syndrome) and intermittent 
paresthesias into his left arm and hand.  The chiropractor 
indicated that the Veteran's condition was progressive, and 
was aggravated by prolonged air and automobile travel as 
well as having to carry heavy gear in a backpack.  He opined 
that the Veteran's condition would benefit from limited long 
distance travel and limited activities that place excessive 
stress on his cervical spine and upper back.

The chiropractor noted that significant findings in August 
2010 included "active cervical range of motion decreased in 
all directions by 25%; light touch decreased in the left 
upper extremity C5-T1; muscle strength C5-T1 is also 3+ out 
of 5 in the upper left extremity.  DTR's are 2+ on the right 
cide C6 and C7 and 1+ on the left side.  Foraminal 
compression induced pain in the left upper extremity; 
patient also has myofascial pain syndrome bilaterally in his 
trapezius, levator scapulae, scalenes, and SCM's.  Patient 
has segmental joint dysfunction in his upper and lower 
cervical spine and upper thoracic spine."

During a September 2010 VA examination, the Veteran reported 
having a history of neck pain with treatment by a private 
chiropractor.  He reported having constant pain ranging from 
1 to 7-8/10.  On average, he evaluated the pain as 2-3/10.  
He said he usually sought treatment from a chiropractor when 
his pain was 6/10, usually one to three times per month.  He 
said the pain was usually on the right side, but he also 
occasionally had pain on the left side.  It was noted that 
he sustained a serious gunshot wound to the left anterior 
shoulder resulting in a tingling sensation and numbness in 
the left arm.  He said he had flare-ups with pain estimated 
at 8/10 two to three times a month, usually with sleeping.  
He said flare-ups were precipitated by pulling motions with 
his arms, pushing with his upper body, and head position 
with sleep.  Chiropractic treatment usually alleviated his 
symptoms.  He estimated that he had to cut back 80 percent 
during flare-ups.  He reported that he was able to perform 
all activities, but slowed.  

On examination, it was noted that the Veteran held his head 
stiffly.  On range of motion testing, forward flexion was 
limited to 20 degrees with pain to 30 degrees.  Extension 
was limited to 35 degrees with pain at the endpoint.  Left 
lateral flexion was limited to 10 degrees with pain to 
20 degrees.  Right lateral flexion was limited to 45 degrees 
with pain to 60 degrees.  Bilateral lateral rotation was 
limited to 45 degrees with pain to 60 degrees.  Range of 
motion was limited by pain following repetitive use or 
during flare-ups.  There was no additional reported loss of 
function due to fatigue, weakness, lack of endurance, 
incoordination.  There was no evidence of guarding, spasm, 
weakness, gross postural abnormalities, or fixed deformity 
(ankylosis).  There was mild paraspinal tenderness to 
palpation.  There was no suspected peripheral neurological 
involvement due to the cervical spine and no incapacitating 
episodes in the prior 12 months.  It was noted that the 
tingling and numbness in the left arm was likely related to 
the gunshot wound to the left shoulder.  X-rays showed 
stable multilevel degenerative disease, most prominent at 
the C5-C6 and C6-C7 levels.  The impression was post-
traumatic degenerative changes of the cervical spine with 
mild to moderate functional impairment subjectively 
reported.

As noted above, a 10 percent rating has been assigned for 
the Veteran's cervical spine disability from February 1, 
2005 to April 12, 2010.  A higher 20 percent rating is not 
warranted under the General Rating Formula during this time 
period because cervical spine forward flexion was not 
limited to 30 degrees or less, the combined range of motion 
for the cervical spine was not 170 degrees or less, and 
there was no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  In September 2005, forward flexion was to 
50 degrees without pain (i.e., better than normal) and 
combined range of motion was to 270 degrees without pain or 
with pain only at the endpoint of that range.  Furthermore, 
there was no additional loss of motion after repetitive 
testing, no spasm, and no abnormal contour.  Hence, there is 
no evidence that any of the Deluca factors (pain, weakness, 
fatigue etc.) resulted in functional impairment/increased 
loss of motion which would warrant a higher rating.

Since April 13, 2010, a 20 percent rating has been assigned 
for the Veteran's cervical spine disability.  A higher 
30 percent rating is not warranted under the General Rating 
Formula because the evidence has not shown cervical spine 
forward flexion to 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  The Veteran's private 
chiropractor indicated that range of motion was limited in 
all directions by 25 percent, which would be to about 33-
34 degrees on forward flexion.  During the September 2010 VA 
examination, forward flexion was limited to 20 degrees 
without pain and to 30 degrees with pain.  The examiner 
indicated that there was no fixed deformity or ankylosis.  
Although the Veteran reported having flare-ups 2-3 times per 
month and having to "cut back" 80 percent, the evidence does 
not show that such flare-ups resulted in functional 
impairment/increased loss of motion that would warrant a 
higher rating.  In this regard, the Veteran reported that he 
sought private chiropractic treatment during flare-ups, 
which alleviated his symptoms.  However, his chiropractor 
indicated that range of motion was only diminished by 
25 percent.  Hence, the evidence does not reflect that a 
rating higher than 20 percent has been warranted even when 
considering flare-ups and other DeLuca factors.  

The Board has also considered the Formula for Rating IVDS 
Based on Incapacitating Episodes; however, there has been no 
evidence that the Veteran has had incapacitating episodes 
requiring physician-prescribed bed rest.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

In addition, the evidence does not reflect that the Veteran 
has neurologic impairment associated with his cervical spine 
disability that warrants a separate compensable rating.  The 
September 2005 VA examiner indicated that there was no 
cervical radiculopathy.  Although the Veteran's chiropractor 
indicated that foraminal compression induced pain in the 
left upper extremity, the September 2010 VA examiner noted 
that tingling and numbness in the left upper extremity was 
due to a serious gunshot wound to the left shoulder.  The 
Board notes that he is separately rated for residuals of the 
gunshot wound and is receiving a 30 percent evaluation for 
muscle damage and a 20 percent evaluation for nerve damage.  
To compensate the Veteran for overlapping symptomatology 
under different diagnoses would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2013). 

All Increased Rating Claims

The Board has considered the Veteran's lay statements.  The 
Veteran is competent to report his observations with regard 
to his IBS and cervical spine, including the frequency of 
bowel movements, diarrhea, neck pain, and limited mobility.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  The Board finds his statements consistent with the 
ratings assigned.  To the extent he argues his 
symptomatology is more severe, his statements must be 
weighed against the other evidence of record.  Here, the 
Board finds the specific examination findings of trained 
health care professionals to be of greater probative weight 
than the Veteran's more general lay assertions.  

The Board has also considered the decision in Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the United 
States Court of Appeals for Veterans Claims held that a 
claim for total disability rating based on individual 
unemployability is part of an increased rating claim when 
such claim is raised by the record.  Here, the evidence 
indicates that the Veteran was employed as a military 
consultant.  In December 2011, it was noted that he had a 1-
year residency at the Marine Corps Command and General Staff 
College.  As noted in the Board's previous remands, although 
there is some suggestion of marked interference with 
employment, he has not claimed and the evidence does not 
otherwise show that he is unable to secure or follow 
substantially gainful employment due to any of his service-
connected disabilities.  Accordingly, a claim of entitlement 
to a total disability rating based on individual 
unemployability due to IBS and cervical spine DJD is not 
deemed to be a component of the current appeal. 

In this case, the Board concludes that there is no basis for 
further staged ratings of the Veteran's IBS and cervical 
spine DJD.  A higher 10 percent rating for IBS is warranted 
from February 1, 2005 to April 12, 2010; however, a rating 
higher than 10 percent is not warranted at any time during 
the appeal period.  Furthermore, higher ratings for cervical 
spine DJD are not warranted.  In reaching this decision, the 
Board has favorably applied the benefit-of-the-doubt 
doctrine; however, the Board finds that the preponderance is 
against assignment of any higher ratings.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to a 10 percent schedular rating, but no higher, 
for IBS from February 1, 2005 to April 12, 2010, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a schedular rating in excess of 10 percent 
for IBS since April 13, 2010, is denied.

Entitlement to an initial schedular rating in excess of 
10 percent for cervical spine DJD from February 1, 2005 to 
April 12, 2010, is denied.

Entitlement to a schedular rating in excess of 20 percent 
for cervical spine DJD since April 13, 2010, is denied.




REMAND

While further delay is regrettable, the Board finds that 
further development is required prior to adjudicating the 
claims of entitlement to extraschedular ratings for the 
disabilities on appeal.  See 38 C.F.R. § 19.9 (2013).  

In December 2011, the Board remanded the claims for 
increased ratings, in part, to provide the Veteran with VCAA 
notice regarding possible extraschedular ratings for the 
disabilities on appeal, to undertake any additional develop 
deemed necessary to satisfy a showing of marked interference 
with employment, and to consider whether referral for 
extraschedular consideration was warranted.  The Board 
indicated that necessary development might include 
requesting from the Veteran additional financial, tax, 
employment, medical or other relevant information.

In January 2012, the AOJ sent a letter to the Veteran 
requesting that he identify all private and VA medical care 
providers who had treated him for the disabilities on 
appeal.  The letter notified him that in "in rare cases, we 
can assign a disability level other than the levels found in 
the schedule for a specific condition if your impairment is 
not adequately covered by the schedule."  The AOJ notified 
him that VA considers impact of the condition and symptoms 
on employment and would consider evidence such as statements 
from employers as to job performance, lost time, or other 
information regarding how his conditions affected his 
ability to work.  The letter, however, did not provide 
specific notice as to the factors considered in determining 
whether an extraschedular evaluation is warranted (i.e., 
evidence of marked interference with employment or frequent 
periods of hospitalization or other factors that render 
impractical the application of the regular schedular 
standards).  See 38 C.F.R. 3.321(b) (2013).  The letter did 
not specifically request that he submit any of the evidence 
the Board indicated might be deemed necessary for this 
determination except for information regarding his medical 
care providers.  

In the September 2012 supplemental statement of the case, 
the AOJ determined that the evidence did not show any 
unusual or exceptional circumstances, such as marked 
interference with employment, and that referral to the 
Director of Compensation ad Pension Service was unnecessary.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 
11 Vet. App. 268, 271 (1998).  In this case, although the 
Board's directives left some discretion regarding the 
necessary development regarding extraschedular 
consideration, the notice provided to the Veteran did not 
specifically inform him of or request the evidence needed to 
show entitlement to an extraschedular evaluation.  

Because the Veteran has submitted evidence indicating that 
his IBS interferes with his ability to work effectively 
overseas and that his cervical spine disability interferes 
with his ability to travel long distances for work, the 
Board finds that development and referral for extraschedular 
consideration is necessary to fairly adjudicate the 
Veteran's claims.  

The record also reflects that the Veteran receives ongoing 
treatment from the West Haven VA Medical Center (VAMC).  
Currently the record includes treatment records from the 
West Haven VAMC through December 2011 (see Virtual VA 
electronic file).  An attempt should be made to obtain any 
outstanding treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran 
specifically explaining what is needed to 
support a claim for a higher 
extraschedular evaluation, pursuant to 
38 C.F.R. § 3.321(b).  Request that he 
submit or identify any evidence showing 
marked interference with employment, to 
include but not limited to, employment 
records, financial or tax records, and any 
medical or other documentation that 
addresses the effect of his IBS and 
cervical spine disability on his 
employment from February 2005 to the 
present.  

If the Veteran responds, assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should 
be associated with the claims file.

2.  Obtain any relevant treatment records 
from the West Haven VAMC since December 
2011.

3.  Then, refer the claims of entitlement 
to extraschedular ratings for IBS and 
cervical spine DJD to the Under Secretary 
for Benefits or the Director of 
Compensation.  If that review results in a 
decision denying all possible benefits, 
return the case to the Board after issuing 
a supplemental statement of the case.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


